Title: To Thomas Jefferson from Delamotte, 2 June 1793
From: Delamotte
To: Jefferson, Thomas


Le Havre, 2 June 1793. Our political position is still the same. The allied powers attack us from all sides by land and sea and until now we have resisted them passably. But in the last two days our enemies have apparently had some success, unconfirmed reports saying that they have taken Valenciennes and  Condé. Our internal troubles hurt us more than the efforts of foreigners. Despite constant talk of bringing minds together, they grow more and more embittered. The different factions forgive each other temporarily and then fight even more furiously, and if in the end we succumb, this will probably be the cause of our ruin. Even now Paris is in a state of extreme agitation, and what little is known about it makes us fear a new effusion of blood. The exchange on London is 9½d. Tobacco is worth 100₶ to 105₶, rice 80₶, pearl ashes 125₶, and flour 100₶ per hundredweight. If those with an interest in the Lawrence—bound from Charleston to London under Captain White with a cargo of indigo and rice—have learned that it was brought into this port by a French privateer seeking to have the cargo condemned as enemy property, assure them that the cargo will be delivered to its destination because four or five days ago the National Convention exempted Americans alone from the measures taken under the 9 May decree on neutral cargoes. With our government showing a complete partiality for America, TJ can easily draw the possible consequences.
